Scates, C. J. The principal objection is, that an offense is not sufficiently set forth and described in the recognizance. The charge is for “ stealing from the store of J. B. F. Chesney, and the store of A. Lattimer, on the 17th day of April, 1854, and at other times in the month of April, 1854.” It is contended that “stealing from the store” means, in a popular sense, going away from it privately—sneaking off— and the words are to be taken in mitiori sensu, when capable of two meanings. This may be true in slander and libel, though we should not wrest the sense, nor take the words out of their connection, in order to get rid of the control that that connection exerts upon the sense. The same particularity and technical accuracy is not required in warrants, mittimuses and recognizances, as is in indictments. This principle was fully recognized in the cases of Besimer et al. v. The People, 15 Ill. R. 440; The People v. Blankman et al., 17 Wend. R. 252; Fowler v. The Commonwealth, 4 Mon. R. 128. This principle is in nowise contravened by the case of West v. The Commonwealth, 3 J. J. Marsh. R. 641, for the offense of “gaming,” there described, was not indictable by law; nor by Thomas v. The People, 13 Ill. R. 696, where the description of the offense does not appear in the report, but was held too general and indefinite. We cannot here intend that the language was used in reference to the personal manner of the plaintiff in leaving the store, but in reference to larceny or felony. And this we do without infringement or relaxation of the rules applicable to indictments. Judgment ajjw'med.